,_




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     C. CHRIS MADUKA,
                    Plaintiff                                    CIVIL ACTION

                   v.

     TROPICAL NATURALS, LTD.,                                    No.17-1835
                   Defendant

                                                ORDER

            AND NOW, this 10th day of September, 2019, following a non-jury trial from April 29,

     2019 to May 1, 2019, upon consideration o~the parties' proposed findings of fact and conclusions

     of law (Doc. Nos. 102 and 103) and the pjrties' statements of damages (Doc. Nos. 107 and 108),

     and following an oral argument on the prlposed findings of fact and conclusions of law on July

     12, 2019, it is ORDERED, as outlined in the Court's September 10, 2019 Findings of Fact and

     Conclusions of Law, that:

        1. Judgment is ENTERED in favor of the Tropical Naturals, LTD., and against Mr. Maduka,

            on Mr. Maduka's trademark infringement and unfair competition claims;

        2. Judgement is ENTERED in favor of Tropical Naturals, LTD, and against Mr. Maduka, on

            Tropical' s trademark infringement and unfair competition counterclaims;

        3. Mr. Maduka, and any of his agents, employees, servants, attorneys, privies, subsidiaries,

            divisions, successors, assigns, and all other persons in active concert, participation, or

            combination with them are PERMANENTLY ENJOINED from using the DUDU OSUN

            mark, DUDU OSUM mark, or any confusingly similar variation thereof, in connection

            with the sale of African black soap, or other body care products, including-without

            limitation-soaps, shampoos, conditioners, lotions, creams, oils, body balms, facial

            cleansers, and moisturizers, anywhere in the United States;

                                                    1
4. The United States Patent and Trademark Office is directed, pursuant to 15 U.S.C. § 1119,

   to cancel the trademark "DUDU-OSUM," Registration Number 3,111,704;

5. The Clerk of Court shall certify this Order to the Commissioner of the Patent and

   Trademark Office in accordance with 15 U.S.C. § 1119;

6. Tropical Naturals, Ltd. shall submit to the Court an authenticated accounting of its

   attorneys' fees and costs associated with this case within fourteen (14) days of the date of

   this Order;

7. Mr. Maduka may file a response to Tropical Natural, Ltd. 's accounting of such attorneys'

   fees and costs within fourteen (14) days of the date of its submission to the Court; and

8. A hearing shall be noticed and held concerning the claim for fees and costs on a date to be

   determined by the Court.




                                                 BY THE COURT:




                                                            ATES DISTRICT JUDGE




                                            2
